Case 1:17-cv-00528-TFM-MU Document 96 Filed 03/05/21 Page 1 of 1                  PageID #: 748




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

  TIFFANY M. WASHINGTON,                             )
                                                     )
          Plaintiff,                                 )
                                                     )
  v.                                                 )    CIV. ACT. NO. 1:17-cv-528-TFM-MU
                                                     )
  MARK T. ESPER, as Secretary of                     )
  DEFENSE, and DEFENSE CONTRACT                      )
  MANAGEMENT AGENCY,                                 )
                                                     )
                                                     )
          Defendants.                                )

                                        FINAL JUDGMENT

        In accordance with the Memorandum Opinion and Order entered this same date, it is hereby

 ORDERED, ADJUDGED, and DECREED that Judgment is entered in favor of the Defendants

 and against Plaintiff. Plaintiff shall recover nothing by this suit.

        The Clerk of Court is DIRECTED to enter this document on the civil docket as a final

 judgment pursuant to Fed. R. Civ. P. 58. This case is hereby closed.

        DONE and ORDERED this the 5th day of March 2021.

                                                         s/Terry F. Moorer
                                                         TERRY F. MOORER
                                                         UNITED STATES DISTRICT JUDGE




                                              Page 1 of 1
